Exhibit 10.6

OFFICER INDEMNIFICATION AGREEMENT

This Officer Indemnification Agreement (this “Agreement”) is made as of May 8,
2009, between State Auto Financial Corporation, an Ohio corporation (“State
Auto”), and James A. Yano (the “Executive Officer”).

Background Information

A. The Executive Officer is a member of State Auto’s senior management and, in
that capacity, is performing valuable services for State Auto.

B. The Code of Regulations of State Auto, as amended and in effect on the date
hereof (the “Regulations”), provides for indemnification of officers of State
Auto in accordance with Chapter 1701, General Corporation Law, of the Ohio
Revised Code (the “OCL”). In addition, the OCL expressly provides that it is not
the exclusive source for indemnification rights and that individual contracts of
indemnification may be entered into between an Ohio corporation and its
officers.

C. The State Auto Board of Directors (the “Board”) has evaluated the sufficiency
of liability insurance and the statutory indemnification provided by the OCL as
to their adequacy to protect certain executive officers against the various
legal risks and potential liabilities associated with the performance of their
duties on behalf of State Auto, and the Board has concluded that such insurance
and statutory indemnification may not be adequate protection to such officers.

D. The Board has determined, after due consideration of the terms of this
Agreement and the various other options available to State Auto, that this
Agreement is reasonable and prudent and in the best interests of State Auto.

Statement of Agreement

The parties acknowledge the accuracy of the foregoing Background Information and
hereby agree as follows:

§1. Agreement to Serve. The Executive Officer agrees to continue to serve as an
officer of State Auto, faithfully and to the best of the Executive Officer’s
ability, so long as elected or appointed as an officer of State Auto by the
Board.

§2. Indemnification.

(a) Indemnification of Executive Officer. State Auto shall indemnify the
Executive Officer to the maximum extent permitted by the OCL in effect on the
date of this Agreement, and as the OCL may be hereafter amended from time to
time (but, in the case of any such amendment, only to the extent the amendment
permits State Auto to provide broader indemnification rights and protection than
the OCL permitted State Auto to provide before the amendment), by reason of the
Executive Officer serving as a Corporate Fiduciary (as defined in Section 19).

 

1



--------------------------------------------------------------------------------

(b) Indemnification for Expenses When Wholly or Partly Successful. To the extent
that the Executive Officer is, by reason of the Executive Officer serving as a
Corporate Fiduciary, a party to and is successful, on the merits or otherwise,
in any Proceeding (as defined in Section 19), State Auto shall indemnify the
Executive Officer to the maximum extent permitted by the OCL in effect on the
date of this Agreement, and as the OCL may be hereafter amended from time to
time (but, in the case of any such amendment, only to the extent the amendment
permits State Auto to provide broader indemnification rights and protection than
the OCL permitted State Auto to provide before the amendment), against all
Expenses (as defined in Section 19) actually and reasonably incurred by the
Executive Officer or on the Executive Officer’s behalf in connection with such
Proceeding. If the Executive Officer is not wholly successful in such
Proceeding, but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, then State Auto
shall indemnify the Executive Officer against all Expenses actually and
reasonably incurred by the Executive Officer or on the Executive Officer’s
behalf in connection with each successfully resolved claim, issue or matter. For
purposes of this section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

(c) Indemnification for Expenses of a Witness. To the extent that the Executive
Officer is, by reason of the Executive Officer serving as a Corporate Fiduciary,
a witness in any Proceeding to which the Executive Officer is not a party, the
Executive Officer shall be indemnified against all Expenses actually and
reasonably incurred by the Executive Officer or on the Executive Officer’s
behalf in connection with such Proceeding.

§3. Additional Indemnification. In addition to the indemnification provided for
in Section 2 of this Agreement, State Auto shall indemnify the Executive Officer
against all Expenses, judgments, penalties, fines, excise taxes and amounts paid
in settlement actually and reasonably incurred by the Executive Officer or on
the Executive Officer’s behalf if, by reason of the Executive Officer serving as
a Corporate Fiduciary, the Executive Officer is, or is threatened to be made, a
party to or participant in any Proceeding (including a Proceeding by or in the
right of State Auto).

Notwithstanding the foregoing, State Auto shall not be obligated under this
Agreement to provide indemnification to the Executive Officer in the following
situations:

(a) In connection with any Proceeding in which a court of competent jurisdiction
determines, in a final adjudication from which there is no further right of
appeal, that the Executive Officer’s actions were knowingly fraudulent,
deliberately dishonest or willfully wrongful;

(b) In connection with any Proceeding in which a court of competent jurisdiction
determines, in a final adjudication from which there is no further right of
appeal, that indemnification under the specific circumstances would be unlawful;

(c) In connection with any Proceeding in which the only liability asserted
against the Executive Officer is pursuant to section 1701.95 of the OCL;

 

2



--------------------------------------------------------------------------------

(d) To the extent payment has actually been made to or on behalf of the
Executive Officer under any insurance policy or other indemnity provision,
except with respect to any excess beyond the amount paid under any insurance
policy or other indemnity provision;

(e) In connection with an accounting of profits made from the purchase and sale
(or sale and purchase) by the Executive Officer of securities of State Auto
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or similar provisions of state statutory law or
common law;

(f) With respect to any conduct of the Executive Officer that does not directly
relate to the Executive Officer’s services as a Corporate Fiduciary; or

(g) In connection with any Proceeding (or any part of any Proceeding) initiated
by the Executive Officer, including any Proceeding (or any part of any
Proceeding) initiated by the Executive Officer against State Auto or other
Corporate Fiduciaries, unless:

(i) The Proceeding is brought by the Executive Officer to enforce any of the
Executive Officer’s rights under this Agreement or to collect money due under
this Agreement;

(ii) The Board authorized the Proceeding (or any part of any Proceeding) prior
to its initiation; or

(iii) State Auto provides the indemnification, in its sole discretion, pursuant
to the powers vested in State Auto under applicable law.

As applicable, any determination shall be made under the procedures, and subject
to the presumptions, set forth in Sections 6 and 7 of this Agreement.

§4. Contribution.

(a) If in connection with an Indemnifiable Event (as defined in Section 19)
State Auto is jointly liable with the Executive Officer (or would be if joined
in the applicable Proceeding), State Auto shall pay the entire amount of such
Indemnifiable Event without requiring the Executive Officer to contribute to
such payment, and State Auto waives and relinquishes any right of contribution
it may have against the Executive Officer. State Auto shall not enter into any
settlement of any Proceeding in which State Auto is jointly liable with the
Executive Officer (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
the Executive Officer.

(b) Without diminishing or impairing the obligations of State Auto set forth in
the preceding subsection, if, for any reason, the Executive Officer shall be
required to pay any amount in connection with an Indemnifiable Event in which
State Auto is jointly liable with the Executive Officer (or would be if joined
in the applicable Proceeding), State Auto shall contribute to such payment an
amount equal to the relative benefits received by State Auto and all Corporate
Fiduciaries, other than the Executive Officer, who are jointly liable

 

3



--------------------------------------------------------------------------------

with the Executive Officer (or would be if joined in the applicable Proceeding),
on the one hand, and the Executive Officer, on the other hand, from the
transaction from which such Indemnifiable Event arose; provided, however, that
the proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of State Auto and all Corporate Fiduciaries, other than the Executive
Officer, who are jointly liable with the Executive Officer (or would be if
joined in the applicable Proceeding), on the one hand, and the Executive
Officer, on the other hand, in connection with the events that resulted in the
Indemnifiable Event, as well as any other equitable considerations which the law
may require to be considered. The relative fault of State Auto and all Corporate
Fiduciaries, other than the Executive Officer, who are jointly liable with the
Executive Officer (or would be if joined in the applicable Proceeding), on the
one hand, and the Executive Officer, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive.

(c) State Auto agrees to fully indemnify and hold the Executive Officer harmless
from any claims of contribution which may be brought by Corporate Fiduciaries,
other than the Executive Officer, who may be jointly liable with the Executive
Officer in connection with an Indemnifiable Event.

(d) To the maximum extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to the Executive
Officer for any reason whatsoever, State Auto, in lieu of indemnifying the
Executive Officer, shall contribute to the amount incurred by the Executive
Officer in connection with the Indemnifiable Event, in such proportion as is
deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect:

(i) The relative benefits received by State Auto and the Executive Officer as a
result of the event(s) or transaction(s) giving rise to the Indemnifiable Event;
and

(ii) The relative fault of State Auto, the Executive Officer and other Corporate
Fiduciaries in connection with such event(s) or transaction(s).

§5. Advancement of Expenses. State Auto shall advance all Expenses incurred by
or on behalf of the Executive Officer in connection with any Proceeding within
30 days after the receipt by State Auto of an indemnification statement and
undertaking from the Executive Officer substantially in the form attached hereto
as Exhibit A (the “Indemnification Statement and Undertaking”) requesting such
advance or advances from time to time, whether prior to or after final
disposition of such Proceeding.

Any advances of Expenses made pursuant to this section shall be unsecured and
interest free.

If the Executive Officer is subsequently required to repay the amount of any
advancement of Expenses to State Auto, then any amounts payable by the Executive
Officer to State Auto may be offset by any obligations due to the Executive
Officer from State Auto, so that only net amounts shall be required to be
transferred between the parties.

 

4



--------------------------------------------------------------------------------

§6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. Subject to the terms and conditions of this Agreement, it is
the intent of this Agreement to secure for the Executive Officer rights of
indemnity that are as favorable as may be permitted under the OCL and public
policy of the State of Ohio. Accordingly, the parties agree that the following
procedures and presumptions shall apply in the event of any question as to
whether the Executive Officer is entitled to indemnification under this
Agreement:

(a) If the Executive Officer desires to request indemnification pursuant to this
Agreement, then the Executive Officer shall submit to the secretary of State
Auto an Indemnification Statement and Undertaking, along with all documents and
information as are reasonably available to the Executive Officer and are
reasonably necessary to determine whether and to what extent the Executive
Officer is entitled to indemnification. The secretary of State Auto shall,
promptly upon receipt of such Indemnification Statement and Undertaking, advise
the Board in writing that the Executive Officer has requested indemnification
pursuant to this Agreement.

(b) A determination as to the Executive Officer’s entitlement to indemnification
under this Agreement shall be made in the specific case by one of the following
four methods, which shall be at the election of the Board:

(i) By a majority vote of a quorum consisting of the Disinterested Directors (as
defined in Section 19);

(ii) If the quorum described in Section 6(b)(i) is not obtainable or if a
majority vote of the Disinterested Directors so directs, by Independent Counsel
(as defined in Section 19) in a written opinion to the Board, a copy of which
shall be delivered to the Executive Officer;

(iii) By the shareholders of State Auto; or

(iv) By the Court of Common Pleas (as defined in Section 18(a)).

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) of this Agreement, the Independent
Counsel shall be selected as provided in this subsection. The Independent
Counsel shall be selected by the Board, and the secretary of State Auto shall
promptly give written notice of such selection to the Executive Officer. The
Executive Officer may, within ten days after such written notice of selection
shall have been given, deliver to State Auto, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 19 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated by the Board, the Independent Counsel selected may not serve as
Independent Counsel unless and until such objection is

 

5



--------------------------------------------------------------------------------

withdrawn or the Court of Common Pleas has determined that such objection is
without merit. State Auto shall pay any and all reasonable fees and Expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 6(b) of this Agreement, and State Auto shall pay all
reasonable fees and Expenses incident to the procedures of this subsection,
regardless of the manner in which such Independent Counsel was selected or
appointed.

(d) In making a determination with respect to entitlement to indemnification
under this Agreement, the person or persons or entity making such determination
shall presume that the Executive Officer is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the failure of State Auto to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because the Executive Officer has met the applicable
standard of conduct, nor an actual determination by State Auto that the
Executive Officer has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that the Executive Officer has not
met the applicable standard of conduct.

(e) The Executive Officer shall be deemed to have acted in good faith if the
Executive Officer’s action is based on the records or books of account of the
Enterprise (as defined in Section 19 of this Agreement), including financial
statements, or on information supplied to the Executive Officer by other
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Enterprise. In
addition, the knowledge and/or actions, or failure to act, of any Corporate
Fiduciary other than the Executive Officer shall not be imputed to the Executive
Officer for purposes of determining the right to indemnification under this
Agreement. Whether or not the foregoing provisions of this subsection are
satisfied, it shall in any event be presumed that the Executive Officer has at
all times acted in good faith and in a manner the Executive Officer reasonably
believed to be in or not opposed to the best interests of State Auto. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.

(f) The determination of the Executive Officer’s entitlement to indemnification
must be made by the person, persons or entity empowered or selected under
Section 6 to make such determination not later than 60 days after the final
disposition of the Proceeding, whether by judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent. If a determination is not made within such period,
the requisite determination of entitlement to indemnification shall be deemed to
have been made and the Executive Officer shall be entitled to such
indemnification absent (i) a misstatement by the Executive Officer of a material
fact, or an omission of a material fact necessary to make the Executive
Officer’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days,

 

6



--------------------------------------------------------------------------------

if the person, persons or entity making such determination with respect to
entitlement to indemnification in good faith requires such additional time to
obtain or evaluate documentation and/or information relating to making such
determination; and provided, further, that the foregoing provisions of this
subsection shall not apply if the determination of entitlement to
indemnification is to be made by the shareholders pursuant to Section 6(b) of
this Agreement and within 120 days after the final disposition of the Proceeding
a meeting of State Auto shareholders is held for the purpose of making such
determination and such determination is made at such meeting.

(g) The Executive Officer shall cooperate with the person, persons or entity
making such determination with respect to the Executive Officer’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Executive Officer and reasonably necessary to such
determination. Any Independent Counsel, member of the Board or shareholder of
State Auto shall act reasonably and in good faith in making a determination
regarding the Executive Officer’s entitlement to indemnification under this
Agreement. Any Expenses incurred by the Executive Officer in so cooperating with
the person, persons or entity making such determination shall be borne by State
Auto (irrespective of the determination as to the Executive Officer’s
entitlement to indemnification) and State Auto indemnifies and agrees to hold
the Executive Officer harmless from any such costs.

(h) State Auto acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which the Executive Officer is a party is resolved in any manner other than by
adverse judgment against the Executive Officer (including, without limitation,
settlement of such Proceeding with or without payment of money or other
consideration) it shall be presumed that the Executive Officer has been
successful on the merits or otherwise in such Proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(i) The termination of any Proceeding or of any claim, issue or matter in any
Proceeding, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Executive Officer
to indemnification or create a presumption that the Executive Officer did not
act in good faith and in a manner which the Executive Officer reasonably
believed to be in or not opposed to the best interests of State Auto or, with
respect to any criminal Proceeding, that the Executive Officer had reasonable
cause to believe that the Executive Officer’s conduct was unlawful.

 

7



--------------------------------------------------------------------------------

§7. Remedies of the Executive Officer.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that the Executive Officer is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 5 of this Agreement, or (iii) payment of indemnification is not made
within 30 days after a determination has been made that the Executive Officer is
entitled to indemnification or such determination is deemed to have been made
pursuant to Section 6 of this Agreement, the Executive Officer shall be entitled
to an adjudication in the Court of Common Pleas of the Executive Officer’s
entitlement to such indemnification or payment of Expenses or indemnification.
The Executive Officer shall commence such proceeding seeking an adjudication
within 180 days following the date on which the Executive Officer first has the
right to commence such proceeding pursuant to this subsection. State Auto shall
not oppose the Executive Officer’s right to seek any such adjudication.

(b) In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that the Executive Officer is not entitled to
indemnification, any judicial proceeding commenced pursuant to this section
shall be conducted in all respects as a de novo trial on the merits, and the
Executive Officer shall not be prejudiced by reason of any adverse determination
under Section 6(b).

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that the Executive Officer is entitled to indemnification, State Auto
shall be bound by such determination in any judicial proceeding commenced
pursuant to this section, absent:

(i) A misstatement by the Executive Officer of a material fact, or an omission
of a material fact necessary to make the Executive Officer’s misstatement not
materially misleading in connection with the application for indemnification; or

(ii) A prohibition of such indemnification under applicable law.

(d) In the event that the Executive Officer, pursuant to this section, seeks a
judicial adjudication of the Executive Officer’s rights under, or to recover
damages for breach of, this Agreement, or to collect money due under this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by State Auto, State Auto shall pay on the Executive
Officer’s behalf, in advance, any and all Expenses actually and reasonably
incurred by the Executive Officer in such judicial adjudication, regardless of
whether the Executive Officer ultimately is determined to be entitled to such
indemnification, recovery of damages, collection of money or recovery of
insurance proceeds, unless it is determined in such judicial adjudication that
each of the material assertions made by the Executive Officer as a basis for
such action were not made in good faith or were frivolous.

(e) State Auto shall be precluded from asserting in any judicial proceeding
commenced pursuant to this section that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court that State Auto is bound by all the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

§8. Notice by Executive Officer. The Executive Officer shall promptly notify
State Auto in writing on being served with any summons, citation, subpoena,
complaint, indictment, information, or other document relating to any matter
that may be subject to indemnification under this Agreement, whether civil,
criminal, administrative, or investigative; but the omission to so notify State
Auto will not relieve State Auto from any liability that it may have to the
Executive Officer if such omission does not prejudice State Auto’s rights, but
if such omission does prejudice State Auto’s rights, it will relieve State Auto
from liability only to the extent of such prejudice; nor will the omission
relieve State Auto from any liability that it may have to the Executive Officer
otherwise than under this Agreement. With respect to any Proceeding of which the
Executive Officer notifies State Auto:

(a) State Auto will be entitled to participate in such Proceeding at its own
expense.

(b) Except as otherwise provided below, to the extent that it may wish, State
Auto jointly with any other indemnifying party similarly notified will be
entitled to assume the defense of the Proceeding, with counsel reasonably
satisfactory to the Executive Officer. After notice from State Auto to the
Executive Officer of its election so to assume the defense, State Auto will not
be liable to the Executive Officer under this Agreement for any Expenses
subsequently incurred by the Executive Officer in connection with the defense
other than reasonable costs of investigation or as otherwise provided below. The
Executive Officer will have the right to employ the Executive Officer’s own
counsel in such Proceeding, but the fees and Expenses of such counsel will be at
the expense of the Executive Officer unless: (i) the employment of counsel by
the Executive Officer has been authorized by State Auto; (ii) the Executive
Officer has reasonably concluded that there may be a conflict of interest
between State Auto and the Executive Officer in the conduct of the defense of
such Proceeding or that counsel may not be adequately representing the Executive
Officer; or (iii) State Auto has not in fact employed counsel to assume the
defense of such Proceeding, in each case of which the Expenses of counsel
employed by the Executive Officer will be at the expense of State Auto. State
Auto is not entitled to assume the defense of any Proceeding as to which the
Executive Officer has made the conclusion provided in (ii) above has occurred.

(c) State Auto shall not settle any action or claim in any manner that would
impose any penalty or limitation on the Executive Officer without the Executive
Officer’s written consent.

(d) The Executive Officer shall not make any admission or effect any settlement
with respect to a Proceeding without State Auto’s written consent unless the
Executive Officer shall have determined to undertake the Executive Officer’s own
defense in such matter and has waived the benefits of this Agreement in writing
delivered to State Auto. State Auto is not liable to indemnify the Executive
Officer under this Agreement for any amounts paid in settlement of any action or
claim effected without its written consent.

(e) Neither the Executive Officer nor State Auto shall unreasonably withhold
consent to any proposed settlement. The Executive Officer and State Auto shall
cooperate to the extent reasonably possible with each other and with State
Auto’s insurers, in attempts to defend or settle such Proceeding.

 

9



--------------------------------------------------------------------------------

§9. Non-Exclusivity; Insurance; Subrogation.

(a) Non-Exclusive Right. The rights of indemnification as provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Executive Officer may at any time be entitled under applicable law, the articles
of incorporation of State Auto, the Regulations, any agreement, a vote of
shareholders, a resolution of directors or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision of this Agreement shall limit or
restrict any right of the Executive Officer under this Agreement in respect of
any action taken or omitted by the Executive Officer prior to such amendment,
alteration or repeal. To the extent that a change in the OCL, whether by statute
or judicial decision, permits greater indemnification than would be afforded
currently under the Regulations and this Agreement, it is the intent of the
parties to this Agreement that the Executive Officer shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
conferred in this Agreement is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b) D&O Insurance. State Auto shall use its best efforts to maintain an
insurance policy or policies providing liability insurance for officers which is
at least as favorable to the Executive Officer as the policy in effect on the
date of this Agreement and for so long as the Executive Officer’s services are
covered pursuant to this Agreement, provided and to the extent that such
insurance is available on a reasonable commercial basis. However, the Executive
Officer shall continue to be entitled to the indemnification rights provided
pursuant to this Agreement regardless of whether liability or other insurance
coverage is at any time obtained or retained by State Auto. Any payments in fact
made to the Executive Officer under an insurance policy obtained or retained by
State Auto shall reduce the obligation of State Auto to make payments under this
Agreement by the amount of the payments made under any such insurance policy. In
the event that insurance becomes unavailable in the amount or scope of coverage
of the policy in effect on the date of this Agreement on a reasonable commercial
basis and State Auto foregoes maintenance of all or a portion of such insurance
coverage, State Auto shall stand as a self-insurer with respect to the coverage,
or portion of such coverage, not retained, and shall indemnify the Executive
Officer against any loss arising out of the reduction or cancellation of such
insurance coverage.

(c) Subrogation. In the event of any payment under this Agreement, State Auto
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Executive Officer, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable State Auto to bring suit to enforce such
rights.

(d) Offset of Insurance Proceeds. State Auto shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable under this
Agreement if and to the extent that the Executive Officer has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

 

10



--------------------------------------------------------------------------------

(e) Offset for Other Payments. State Auto’s obligation to indemnify or advance
Expenses under this Agreement to the Executive Officer who is or was serving at
the request of State Auto as a Corporate Fiduciary of another Enterprise shall
be reduced by any amount the Executive Officer has actually received as
indemnification or advancement of Expenses from such other Enterprise.

(f) Changes in Code of Regulations. No provision of the Regulations as hereafter
amended shall limit or restrict any right of the Executive Officer under this
Agreement for indemnification or advancement of expenses for any action taken or
omitted by the Executive Officer in the Executive Officer’s role as Corporate
Fiduciary prior to such amendment, alteration or repeal whether or not (i) the
acts or omissions giving rise to the action, suit or proceeding for which the
Executive Officer seeks indemnification were known to State Auto at the time of
any such amendment (ii) the Executive Officer is or is not a Corporate Fiduciary
at the time of such amendment, or (iii) the acts or omissions giving rise to the
action, suit or proceeding for which the Executive Officer seeks indemnification
were known to State Auto at the time the Executive Officer ceased to be a
Corporate Fiduciary.

§10. Duration of Agreement. All obligations of State Auto contained in this
Agreement shall apply retroactively beginning to the date the Executive Officer
began serving as a Corporate Fiduciary and shall continue during the period that
the Executive Officer serves as a Corporate Fiduciary and for so long thereafter
as the Executive Officer may be subject to any possible claim or any threatened,
pending or completed Proceeding as a result, directly or indirectly, of the
Executive Officer serving as a Corporate Fiduciary. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties to
this Agreement and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of State Auto), assigns, spouses,
heirs, executors and personal and legal representatives.

§11. Enforcement.

(a) State Auto expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it by this Agreement in order
to induce the Executive Officer to serve as an executive officer of State Auto,
and State Auto acknowledges that the Executive Officer is relying upon this
Agreement in serving as an executive officer of State Auto.

(b) This Agreement constitutes the entire agreement between the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, oral, written and implied, between the
parties with respect to the subject matter of this Agreement.

§12. Severability. The invalidity of unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon the Executive Officer indemnification rights to the
fullest extent permitted by the OCL. In the event any provision of this
Agreement conflicts with any applicable law, such provision shall be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve such conflict.

 

11



--------------------------------------------------------------------------------

§13. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties to this Agreement. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
(whether or not similar) of this Agreement nor shall such waiver constitute a
continuing waiver.

§14. Notice By the Executive Officer. The Executive Officer agrees promptly to
notify State Auto in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification under this Agreement. The failure to so notify State Auto shall
not relieve State Auto of any obligation which it may have to the Executive
Officer under this Agreement or otherwise unless and only to the extent that
such failure or delay materially prejudices State Auto.

§15. Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (e) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

To the Executive Officer at the address set forth below the Executive Officer’s
signature to this Agreement.

To State Auto at:

State Auto Insurance Companies

518 East Broad Street

Columbus, Ohio 43215

Attention: Chief Executive Officer

Facsimile: (614) 464-4911

with a copy to:

State Auto Insurance Companies

518 East Broad Street

Columbus, Ohio 43215

Attention: General Counsel

Facsimile: (614) 719-0173

Or to such other address as may have been furnished to the Executive Officer by
State Auto or to State Auto by the Executive Officer, as the case may be.

§16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

12



--------------------------------------------------------------------------------

§17. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction of this Agreement.

§18. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Ohio, without regard to its conflict
of laws rules. State Auto and the Executive Officer irrevocably and
unconditionally:

(a) Agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Court of Common Pleas of Franklin
County, State of Ohio (the “Court of Common Pleas”), and not in any other state
or federal court in the United States of America or any court in any other
country;

(b) Consent to submit to the exclusive jurisdiction of the Court of Common Pleas
for purposes of any action or proceeding arising out of or in connection with
this Agreement;

(c) Waive any objection to the laying of venue of any such action or proceeding
in the Court of Common Pleas; and

(d) Waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Court of Common Pleas has been brought in an improper
or inconvenient forum.

§19. Definitions. For purposes of this Agreement:

(a) “Corporate Fiduciary” means the status of a person as a current or former
director, officer, employee or agent of State Auto, State Automobile Mutual
Insurance Company or their respective subsidiaries and affiliates or as a
current or former director, trustee, officer, employee, member, manager or agent
of any other Enterprise that such person is or was serving at the request of
State Auto.

(b) “Disinterested Director” means a director of State Auto who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Executive Officer.

(c) “Enterprise” shall mean any corporation (for profit or nonprofit), limited
liability company, partnership, joint venture, association, joint-stock company,
trust, employee benefit plan or unincorporated organization, including without
limitation State Auto, State Automobile Mutual Insurance Company and their
respective subsidiaries and affiliates.

(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs,

 

13



--------------------------------------------------------------------------------

printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding. Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by the Executive Officer or the amount of judgments,
penalties, fines, or excise taxes against the Executive Officer.

(e) “Indemnifiable Event” means any event, circumstance or situation, including
any Proceeding, in which indemnification is or may be available to the Executive
Officer under the provisions of Sections 2 or 3 of this Agreement.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent or perform services for:

(i) State Auto or the Executive Officer in any matter material to either such
party, or

(ii) Any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either State Auto
or the Executive Officer in an action to determine the Executive Officer’s
rights under this Agreement.

(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of State Auto or otherwise and whether civil,
criminal, administrative or investigative, in which the Executive Officer was,
is or will be involved as a party or otherwise, by reason of the fact that the
Executive Officer is or was serving as a Corporate Fiduciary, by reason of any
conduct of the Executive Officer while serving as a Corporate Fiduciary; in each
case whether or not the Executive Officer is serving as a Corporate Fiduciary at
the time any liability or expense is incurred for which indemnification can be
provided under this Agreement.

[Remainder of page blank. Signatures on following page.]

 

14



--------------------------------------------------------------------------------

Signature Page of Officer Indemnification Agreement (Yano)

 

STATE AUTO FINANCIAL CORPORATION     By:  

/s/ Robert P. Restrepo, Jr.

   

/s/ James A. Yano

  Robert P. Restrepo, Jr., Chairman, President and Chief Executive Officer    

JAMES A. YANO

 

Address for Section 15 Notice Purposes

     

 

     

 

     

 

 

15